                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                 GREENEVILLE DIVISION


UNITED STATES OF AMERICA                              )
                                                      )
                                                      )
       v.                                             )               2:18-CR-017-028
                                                      )               JUDGE JORDAN
                                                      )
CHRISTOPHER ALLEN REYNOLDS                            )


                                SENTENCING MEMORANDUM

       COMES NOW the United States of America, by and through the United States Attorney

for the Eastern District of Tennessee, and files this sentencing memorandum in compliance with

the Court’s Order.

       The presentence report for CHRISTOPHER ALLEN REYNOLDS correctly sets forth the

pertinent sentencing factors of 18 U.S.C. § 3553(a), a guideline calculation of 151 to 188 months

incarceration, based on a total offense level of 29, and a correct criminal history level calculation

of VI. The United States objects to any downward departure or variance from the correctly

calculated sentencing guideline range.

                                                      Respectfully submitted,

                                                      J. DOUGLAS OVERBEY
                                                      United States Attorney

                                              By:     s/ J. Gregory Bowman
                                                      J. GREGORY BOWMAN
                                                      Assistant U.S. Attorney
                                  CERTIFICATE OF SERVICE

        I hereby certify that on October 23, 2018 a copy of the foregoing Sentencing Memorandum
was filed electronically. Notice of this filing will be sent by operation of the Court’s electronic
filing system to all parties indicated on the electronic filing receipt. All other interested parties
will be served by regular U.S. Mail. Parties may access this filing through the Court’s electronic
filing system.
                                               By:    s/ J. Gregory Bowman
                                                      J. GREGORY BOWMAN
                                                      Assistant U.S. Attorney
